Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 1 of 6




                 Exhibit F
             Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 2 of 6

                               590 Madison Avenue, 20th Floor, New York, NY 10022-2524 ■ p212 223-4000 p f212 223-4134


crowellpjjjjQj.jjjg

    Sarah M. Gilbert
    (212) 895-4226
    SGilbert@crowell.com



                                               February 4, 2020

    Kristin N. Tahler, Esq.
    Quinn Emanuel
    865 South Figueroa Street
    lO'” Floor
    Los Angeles, CA 90017-2543


    Re:     Ex Parte Application of Gulf Investment Corporation Pursuant to 28 U.S.C. § 1782

    Dear Ms. Tahler:

           Thank you for your letter of January 28, 2020. Unfortunately, after receiving your letter,
   we were advised by counsel for Udenna that Udenna objects to the disclosure of information
   related to its purchase of the Clark property to GIC. Whatever you may think of The Port Fund’s
   determination to reach out to Udenpa, it is not in the best interests of The Port Fund to share
   confidential information with your.firm or your client without proper safeguards.

            Moreover, as you may know, two new Independent Directors have been appointed to the
   Board of Port Link GP Ltd. We anticipate receiving further instructions from the Board in
   advance of the meeting we are hoping to have with you this month. We attach a copy of the '
   letter circulated to investors today.

           For these reasons, while we appreciate your willingness to, as we suggested, propose
   possible dates to meet in early February, we believe it is more realistic to set a date some time
   the week of February 24 and propose the morning of February 24 or 26 in New York City. If
   Washington is preferable, we can do it there. If those dates do not work, please propose
   alternatives.

            If you have any questions, please feel free to contact me.

                                                         Sinceraly,




                                                         Sarah M. Gilbert

   Attachment



   DCACTIVE-53057521.1
   Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 3 of 6


Ill WALKERS




      4 February 2020                                                               Our Ref: BG/LP/T5138-D08984
      Gulf Investment Corporation
      P.O. Box 3402 ,
      Safat 13035
      Kuwait

      Attention; Mr. Talal Zaid Al-Tawari


      Dear Sirs

      THE PORT FUND L.P. (THE "FUND")

      We continue to act as Cayman Islands legal counsel to the Fund and Port Link GP Ltd. (the
      "GP") and write to provide investors of the Fund with an update regarding the recent
      appointment of two independent directors to the board of directors of the GP (the "Board").

      As noted in previous correspondence, the Fund has recently been the subject of a number of
      unfounded and unsubstantiated allegations in connection with the management and affairs of
      the Fund. The Board is acutely cognisant of its duty to act in the best interests of the Fund and
      all of its investors and remains fully committed to addressing such allegations in order to resolve
      any concerns that investors may have.

      In light of the above, the GP has appointed Chris Rowland and Andrew Childe of FFP (Cayman)
      Limited to the Board (the "Independent Directors"). The Independent Directors, who now
      constitute a majority of the directors appointed to the Board, are highly respected professionals
      who have a wealth of experience in providing independent directorships to entities in the
      Cayman Islands. Importantly, they each have specific experience in dealing with vehicles
      involved in litigation and contentious issues comparable to those currently faced by the Fund.
      We hereby enclose copies of the professional bios for the Independent Directors for your
      information only.

      The Independent Directors are in the process of conducting a review of the affairs of the Fund
      in order to address the various issues that the Fund is facing and take such steps as they
      consider appropriate in the circumstances. A further update will be provided to all investors in
      due course.

      In the meantime, please do not hesitate to contact Barnaby Gowrie at
      Barnaby.Gowrie@walkersglobal.com or Luke Petith at Luke.Petith@walkersglobal.com if you
      have any questions.




      9626830.1T5138.D08984




                                                                                                  Walkers (Dubai) LLP
                                    Level 14, Burl Daman, Dubai International Financial Centre, Dubai, UAE, PO Box 506513
                                                            T +971 4 363 7999 F +971 4 363 7033 www.walkersglobal.com

      Bermuda | British Virgin Islands | Cayman Islands | Dubai | Dublin | Guernsey | Hong Kong | Jersey | London | Singapore
Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 4 of 6




   Yours faithfully




   WALKERS (DUBAI) LLP

   ENC. (1)




    9626830.1T5138.D08984
          Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 5 of 6




                                     Andrew Childe
                                      Cayman Islands



         > 1
                        u
                                      0+1345 640 5858
                                      M+1345 916 1813
                                      E andrew.ehllde@ffp.l<y




Andrew Childe is an independent director specialising in providing independent board level governance and
dispute resolution advice to companies, partnerships, trusts and other financial structures.

He takes liquidation appointments over both solvent and insolvent entities, and is qualified to act as a Court
appointed liquidator in the Cayman Islands.

Formerly a senior manager at a 'Big Four' advisory and accounting firm, where he managed the restructuring
department. Andrew moved to the Cayman Islands in 2009, prior to which he worked with
PricewaterhoLiseCoopers, on a number of large retail and banking restructuring engagements.

Andrew has substantial experience in dealing with a wide range of assets and managing complex cross border
litigation. He has in depth knowledge of litigation claims, secondary markets, performing and non-performing
loans, as well as traded and non-traded equities. He is also well versed in asset backed lending, real estate
sales and management, derivatives and debt instruments, in addition private equity investments, structured
finance products and other esoteric assets.

He is therefore extremely well placed to advise on a wide range of investment strategies, operating an
extensive network of trusted advisors and legal counsel in multiple jurisdictions.

Andrew currently sits as a board member on a variety of investment companies in Cayman, the US, British
Virgin Islands, the Channel Islands and West Africa.

He is a member of the Institute of Chartered Accountants in England & Wales, CISPA, the American
Bankruptcy Institute, INSOL International, and is the former Secretary of the Restructuring and Insolvency
Specialists Association in the Cayman Islands.

Andrew Is a qualified Court appointed liquidator in the Cayman Islands and a Certified Director, accredited
by ICSA Canada. He is a member of the Cayman Islands Directors Association, the Cayman Islands
Compliance Association and is registered with the Cayman Islands Monetary Authority as an Approved
Director.




                                                                                            www.ffp.ky
          Case 1:19-mc-00593-VSB Document 31-7 Filed 06/12/20 Page 6 of 6




                                       Chris Rowland
                                       Cayman Islands



         V
                                       D+1345 640 5857
                                       M+13459163488
                                       E Chris.rowland@ffp.ky




Chris Rowland is an independent director and advisor specialising in providing independent board level
governance and dispute resolution advice to a select number of companies, partnerships, trusts and other
financial structures.

Currently Chris acts as a director to investment companies and other entities in the Cayman Islands, the
British Virgin Islands, the US, the Channel Islands and the UK.

With his background at a 'Big Four' accounting and advisory practice in the Cayman Islands, Chris has over
20 years' of experience in the Cayman Islands financial services sector, with a particular focus on hedge
funds, alternative investments, SPVs, trusts and their service providers.

A highly experienced hedge fund liquidator, his expertise includes investigations into insurance companies,
banks and trust companies. As a former law enforcement and government financial investigator Chris also
has significant experience in relation to fraud and financial investigations, anti-money laundering, and
regulatory matters, including anti-corruption and sanctions.

In his public sector roles, he has advised various bodies, such as, the Cayman Islands Compliance Association,
the Cayman Islands Monetary Authority and the Caribbean Financial Action Task Force. Chris has conducted
investigations and provided testimony in the UK, US and Caribbean

With decades of experience, Chris has deep insight into alternative investment and offshore financial
structures and products. He routinely deals with such issues as: service provider responsibilities, valuation,
redemption and side letter disputes, complex and illiquid assets and other issues such as communication and
relationship break downs, fraud, claims, regulatory investigations, disputes, restructurings, indemnification
practices, claw backs and litigation.

He is recognised in the industry as a leader and strategic advisor in contentious and complex situations.

Chris is a Caymanian national, a Notary Public and is qualified as a Certified Fraud Examiner (ACFE), a
Certified Anti-Money Laundering Specialist (ACAMS) and a Certified Director (Acc. Dir. - Chartered
Secretaries Canada). He is a member of the Cayman Islands Directors Association, the Cayman Islands
Compliance Association, INSOL International and the Restructuring and Insolvency Specialists Association in
the Cayman Islands. Chris is also registered with the Cayman Islands Monetary Authority as an Approved
Director.


                                                                                             www.ffp.ky
